Case 7:17-cv-00292-GEC Document 141-2 Filed 07/29/19 Page lof3 Pageid#: 1747

Exhibit B
Case 7:17-cv-00292-GEC Document 141-2 Filed 07/29/19 Page 2o0f3 Pageid#: 1748

John Fishwick

From: simonetti!@gtlaw.com

Sent: Tuesday, June 18, 2019 11:53 AM

To: Monica Mroz

Ce: ramosc@gtlaw.com; John Fishwick; Daniel Martin; Carrol Ching
Subject: RE: Henderson

This is fine.

From: Monica Mroz [mailto:Monica.Mroz@fishwickandassociates.com]

Sent: Tuesday, June 18, 2019 11:15 AM

To: Simonetti, Lisa (Shld-LA-LT) <simonettil@gtlaw.com>

Cc: Ramos, Christopher R. (Assoc-LA-LT) <ramosc@gtlaw.com>; John Fishwick
<John.Fishwick@fishwickandassociates.com>; Daniel Martin <daniel.martin@fishwickandassociates.com>; Carrol Ching
<Carrol.Ching@fishwickandassociates.com>

Subject: RE: Henderson

*EXTERNAL OF GT*

Lisa,
We can agree to the 19" of July in Indiana so long as you agree to the following conditions:
You will waive the discovery deadline of June 25, 2019 for the deposition; and

You will agree that our opposition to any dispositive motion you file will not be due until
August 2, 2019.

If we can agree on those things, we can go ahead and confirm that date.

Thanks,
Monica

Monica £L. Mroz
Attorney

Tr FISHWICK &
== ASSOCIATES"

30 Franklin Road, Suite 700
Roanoke, Virginia 24011
(540) 345-5890

(540) 345-5789 (fax)

NOTICE: This message and its attachments are confidential and may be protected by the attorney/client privilege. If
you have received this message in error, please notify the sender immediately by e-mail and delete and destroy this
message and its attachments.
Case 7:17-cv-00292-GEC Document 141-2 Filed 07/29/19 Page 3of3 Pageid#: 1749

From: simonettil@gtlaw.com <simonettil@gtlaw.com>

Sent: Tuesday, June 18, 2019 10:14 AM

To: Monica Mroz <Monica.Mroz@fishwickandassociates.com>; Carrol Ching

<Carrol.Ching @fishwickandassociates.com>; Daniel Martin <daniel.martin@fishwickandassociates.com>
Cc: allenmayed@gtlaw.com; ramosc@gtlaw.com; Jennifer.Malloch@navient.com

Subject: Henderson

Good morning. We have identified a witness for NPM, and he is available in Fishers, Indiana, on July
19. Fishers is near Indianapolis. Please confirm.

Lisa Simonetti
Shareholder

Greenberg Traurig, LLP

1840 Century Park East

Suite 1900 | Los Angeles, CA 90067-2121

T +1 310.586.7824 | F +1 310.586.7800 | C +1 310.365.5717
simonetti@atlaw.com | www.gtlaw.com

= :

 

 

 

 

If you are not an intended recipient of confidential and privileged information in this email, please delete it, notify us
immediately at postmaster@gtlaw.com, and do not use or disseminate such information.
